Citation Nr: 1645658	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tremors as due to an undiagnosed Gulf War illness.

2.  Entitlement to service connection for tremors, to include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1990 to June 1991, from December 1995 to August 1996, from April 2009 to July 2009, and from August 2009 to August 2010.
This matter comes on appeal before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

At the Veteran's request, and in lieu of a formal personal hearing, he was afforded informal conferences with a Decision Review Officer (DRO) at the RO in June 2015.  The informal conference report is of record.

The issue of "entitlement to service connection for tremors, to include as secondary to a service-connected disability, or as due to an undiagnosed illness" was previously remanded by the Board in February 2016 to obtain a VA examination for the Veteran's tremor disorder.  This was accomplished, and the claim was readjudicated in an April 2016 supplemental statement of the case.  

The Veteran has argued several different theories of entitlement surrounding his tremor disorder.  The Board will address the issue of service connection for tremors based on an undiagnosed Gulf War illness below.  The issue of service connection for tremors, to include as secondary to a service-connected disability is being remanded for the reasons discussed below.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim of entitlement to service connection based on direct service connection and presumptive service connection) (en banc), aff'd 631 F.3d 1380 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

The Board notes that in a September 2014 rating decision, the RO granted service connection for posttraumatic stress disorder and assigned a 50 percent rating effective June 12, 2016.  The RO also denied service connection for radiculopathy, of the left and right leg secondary to cervical spine.  In October 2016, the Veteran disagreed with the findings in the September 2014 rating decision.  Although the RO has not yet issued a statement of the case on these issues, given that the notice of disagreement was filed only one month ago, it is presumed that the RO is properly proceeding with these claims.  
This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for tremors, to include as secondary to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have any undiagnosed illness or medically unexplained chronic multisymptom illness manifested by tremors. 


CONCLUSION OF LAW

The criteria for service connection for tremors as due to an undiagnosed Gulf War illness have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an April 2010 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his claimed disability in August 2015 and March 2016.  These examinations and their associated reports are adequate as to the claim for service connection for tremors based on an undiagnosed illness.   Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claim.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection-Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection requires: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317 (a) (2)(i).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms;
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran maintains that he has tremors that are related to an undiagnosed illness as a result of his service in the Gulf War.

Upon review of the evidence of record, the Board finds that service connection pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 for Persian Gulf Veterans with qualifying chronic disabilities is not warranted. 

The evidence includes a September 2011 VA examination report.  The examiner diagnosed the Veteran with "essential tremor of moderate degree." 

VA obtained a medical opinion in August 2015.  The examiner indicated that an essential tremor was not an undiagnosed illness.  It was noted to possibly occur in old age and was identified as senile tremor, as a genetic disorder, familial tremor, or could be sporadic.  Age at onset was noted to be variable.  There was no scientific evidence linking essential tremor to Gulf War service.

The evidence also includes a March 2016 VA examination report (conducted by the same examiner as in the August 2015 report).  The Veteran was again diagnosed with an essential tremor.  The examiner indicated that the Veteran's tremor was not an undiagnosed illness.  Instead, it was a diagnosable single symptom illness, but the etiology was only partially understood and was still under active investigation.  The examiner also stated that the Veteran's tremor was a disorder with a clear and specific diagnosis, although the findings overlapped with familial tremor and senile tremor.  In a review of 22 studies concerning neurological issues in Gulf War veterans in April 2008, tremors were only briefly mentioned in one study.  In 1,000 Gulf War Veterans, only 2 were diagnosed with essential tremor.  This low incidence (0.2%) was no greater than the general population (1.5%)-making an association less likely as not.

As explained by the medical opinions discussed above, neither an undiagnosed illness, nor a medically unexplained chronic multisymptom illness, has been shown in connection with the Veteran's claimed essential tremor disorder.  The Board finds the assessment of the August 2015 and March 2016 VA examiner persuasive.  The examiner is a neurologist with appropriate expertise who based his assessments on review of the claims file, an examination and interview of the Veteran, and a review of relevant medical literature.  Furthermore, there is no objective competent and probative evidence, such as a medical assessment, suggesting that the Veteran has either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by his claimed symptoms.

As such, because the Veteran's essential tremors are not an undiagnosed illness, service connection under 38 C.F.R. § 3.317 is not warranted.


ORDER

Service connection for tremors as due to an undiagnosed Gulf War illness is denied.


REMAND

In the February 2016 remand, the Board instructed the AOJ to obtain a medical opinion to address whether the Veteran's tremors were caused or aggravated by his  service-connected right shoulder, cervical spine, and/or upper extremity radiculopathy disabilities.  Although a VA examination was obtained in March 2016, the examiner did not address these questions.  

For these reasons, the Board finds that further development is needed to ensure compliance with the Board's February 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to assist in determining the likely etiology of his tremor disorder.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner should then provide the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tremors are caused by the service-connected right shoulder, cervical spine, and/or upper extremity radiculopathy disabilities. 

(b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tremors are aggravated by the service-connected right shoulder, cervical spine, and/or upper extremity radiculopathy disabilities. 

The examiner is directed that "aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression.

(c)  If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the tremors before the onset of such aggravation, and the degree to which the aggravation has worsened the tremors.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Then, readjudicate the claim based on the evidence of record.  If any benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


